Citation Nr: 1454437	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-28 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

3.  Entitlement to service connection for lung cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in February 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran receives consistent care from VA; however, VA treatment records dated since June 2012 have not been associated with the claims file.  In addition, the record reveals that the Veteran received treatment from Dr. F.J.M.  Some records of the Veteran's treatment by Dr. F.J.M. have been associated with the claims file, however, it is unclear whether complete treatment records of the Veteran's treatment from Dr. F.J.M. have been obtained and associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Therefore, attempts must be made to obtain and associate with the claims file the records of the Veteran's treatment at VA since June 2012.  In addition, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file records of the Veteran's treatment from Dr. F.J.M.

The Veteran contends that he was exposed to herbicides as an aircraft mechanic stationed TDY at Takhli Royal Thai Air Force Base.  

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam, particularly in Thailand and in other locations.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) (October 4, 2010).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era," notifying the Veteran appropriately concerning Thailand herbicide exposure, and if necessary requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q); see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era."

Review of the claims file reveals that the RO made a request for information on a VA Form 3101.  The response received was that the Veteran had no exposure to herbicides.  A copy of the memorandum on "Herbicide Use in Thailand during the Vietnam Era" has been associated with the claims file and a memorandum prepared indicating that that the information was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.

In addition, two pages of the Veteran's personnel records as well as the Veteran's service treatment records have been obtained and associated with the claims file.  However, it is unclear whether the Veteran's entire service personnel record has been obtained including performance evaluations and daily/morning reports from the Veteran's unit while he was in Thailand.  A remand is necessary to attempt to obtain these documents.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file records of the Veteran's treatment by VA since June 2012.

2.  After obtaining adequate authorization, attempts must be made to obtain and associate with the claims file all records of the Veteran's treatment by Dr. F.J.M.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Undertake all required development as indicated by the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) and instructions in the VA Fast Letter 09-20 in order to attempt to determine whether the Veteran was temporarily stationed in the Republic of Vietnam, in November 1966.  Obtain copies of the complete service personnel records, to include his performance evaluations while in active service and daily/morning reports from the Veteran's unit in Takhli, Thailand, specifically in November 1966. 

All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Appellant and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Appellant an opportunity to respond.

4.  Thereafter, readjudicate the claims on appeal in light of all of the evidence of record.  If any of the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

